Title: Thomas Jefferson’s Promissory Note to Edmund Bacon, 7 April 1813
From: Jefferson, Thomas
To: Bacon, Edmund


          
            1813. Apr. 7.
            I promise to pay to Edmund Bacon or order on or before the 1st day of August next one three hundred and seventy Dollars for value recieved. I say 370. Dollars, witness my hand this seventh day of April eighteen hundred & thirteen
            Th:
                Jefferson
          
          
            the above belongs to John Bacon of the County of Botetourt to whose credit the money must be Applyed when recevd agreeable to Assignment
            Martin Dawson & Co
          
        